COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE:                                                         No. 08-21-00062-CV
                                                  §
  AUTOZONERS, LLC,                                         AN ORIGINAL PROCEEDING
                                                  §
                                Relator.                          IN MANDAMUS
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable M. Sue Kurita of County Court at Law No. Six of El Paso County, Texas and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 7TH DAY OF JUNE, 2022.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Alley, J., concurring